ORMOND, J.-
— It is an established principle that a judgment to be binding, must be certain and complete in itself, without *49reference to any thing else by which to ascertain its meaning. Draughan and others v. The Tombeckbee Bank, [1 Stew’t. 66.] The Tombeckbee Bank v. Strong’s Executors, [1 Stewart & Porter 187.]
The final judgment rendered against a garnishee is merely a confirmation of the interlocutory judgment, previously rendered. It follows necessarily, that the final judgment cannot be extended beyond, or be different from, the previous judgment rendered on condition. It cannot avail therefore, on the principles here laid down, that the final judgment is for a certain sum, as its binding efficacy must depend on the previous conditional judgment, of which the final judgment is the mere confirmation. If the conditional judgment is erroneous, an affirmance of it cannot cure the defect.
It is possible that in a suit commenced by original attachment, where the process is levied on a debt in the hands of another summoned as a garnishee, and who fails to appear, that it maybe allowable to enter a judgment nisi, against him, similar to the presen];, from the necessity of the case, as he might otherwise, by his contumacy, prevent the plaintiff from obtaining judgment on the attachment. But this garnishment was sued out on a judgement previously obtained; and for the reasons given cannot be sustained.
Let the judgment be reversed, and the cause remanded.